Voto particular de conformidad emitido por el
Juez Aso-ciado Señor Estrella Martínez,
al cual se unen la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Se-ñor Feliberti Cintrón.
Con sumo pesar, recientemente nos enfrentamos con el fallecimiento del Dr. Efraín González Tejera. Sin duda, la inesperada partida de quien en vida fue un gran apasio-nado de las ideas y las letras ha significado una pérdida irreparable para nuestra comunidad jurídica. Es un hecho incuestionable que el doctor González Tejera fue un inte-*255lectual de particular lucidez, uno de los más distinguidos miembros de la academia y un gran humanista.
Ciertamente, son incalculables las aportaciones del doctor González Tejera al desarrollo del derecho en Puerto Rico. Por lo tanto, cometeríamos una marcada injusticia si en este escrito pretendiéramos hacer una lista exhaustiva de todas sus contribuciones. Empero, con respecto al asunto que nos ocupa, valga destacar sus aportaciones al Programa de Educación Jurídica Continua, en el que se mantuvo activo como Presidente de la Junta de Educación Jurídica Continua desde el 2000 hasta el día de su triste deceso. En particular, bajo la presidencia del doctor Gon-zález Tejera se fue hilvanando todo el andamiaje conceptual y práctico de lo que actualmente constituye el Pro-grama de Educación Jurídica Continua.
Hoy, a raíz de la lamentable partida del doctor González Tejera, es necesario seleccionar un nuevo Presidente para la Junta de Educación Jurídica Continua. En atención a ello, la compañera Jueza Presidenta, Hon. Liana Fiol Matta, ha sometido para la aprobación del Pleno al Ledo. Andrés L. Córdova Phelps como Presidente de ese organismo. En conformidad con su recomendación, albergo la esperanza de que la selección del licenciado Córdova Phelps contribuirá al mejoramiento del Programa y a que se implante una visión dirigida a abandonar las dificulta-des y prácticas que entorpezcan un verdadero acceso a la educación continua. Ello, para beneficio de nuestra clase togada y, más importante aún, para propiciar la calidad de los servicios profesionales que recibe la ciudadanía.